DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to reply filed on 4/15/22 regarding application 16/994272 that was initially filed on 8/14/20. Claims 1-20 are pending.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim is the same as the claim 22, which appears to include a typo.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “biometric data” which is not disclosed in the original specification not original set of claims, therefore, there is no support for the claim scope. Dependent claims are rejected based on the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yau et al., WO 2002/097758 A1 (hereinafter Yau) in view of Goetz, US 2010/0222846 A1 (hereinafter Goetz), and further in view of Amano et al., US 2007/0268369 A1 (hereinafter Amano).

	As for claim 1, Yau discloses method of monitoring (p. 9, ll. 5-10, e.g., monitoring) a plurality of swimmers (p. 8, ll. 23-33, e.g., swimmers) in a swimming area (p. 8, ll. 23-33, e.g., swimming pool) using a computer system comprising at least one processor (p. 9, ll. 21-33, e.g., computer, note a processor in the computer) and a memory (p. 9, ll. 21-33, e.g., computer, note the memory in the computer), said method comprising the steps of: generating swimmer status data (p. 14, ll. 5-12, e.g., a set of attributes and size, colour, position, orientation and p. 19, ll. 16-21, e.g., other features) about a swimming status of each one of the plurality of swimmers using at least one camera (p. 8, ll. 23-33, e.g., cameras); and the computer system executing software instructions to perform the steps of: analyzing the swimmer status data to individually track (p. 15, ll. 14-28, e.g., tracked) each one of the plurality of swimmers in the swimming area, analyzing the swimmer status data to determine (p. 22, ll. 15-25, e.g., detected) when any one of the plurality of swimmers is in distress (p. 22, ll. 15-25, e.g., drowning), and triggering an alarm indication (p. 22, ll. 15-25, e.g., alerted) when it is determined that the swimmer is in distress, determining a location (p. 14, ll. 5-12, e.g., position and p. 15, l. 14- p. 16, l. 15, e.g., position) of the one of the plurality of swimmers in distress, and  displaying a video image (p. 22, ll. 15-25, video signal and p. 9, ll. 21-33, e.g., monitor and view the video signal) of the one of the plurality of swimmers in distress on a display to identify the one of the plurality of swimmers in distress. 
	Yau does not explicitly disclose receiving the swimmer status data from the at least one camera over a communication network. 
	However, Goetz teaches receiving ([0024], e.g., receives) the swimmer status data ([0024], e.g., status data) from the at least one camera over a communication network ([0024], e.g., via the network).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau and Goetz before him/her to modify the drowning early warning system of Yau with the teaching of remotely-requested integrity diagnostics of Goetz with a motivation to reduce data amount to be transferred through network by sending status data only allowing faster and lower cost operations.
	Yau as modified by Goetz does not explicitly teach displaying a video image on a display based on the determined location by zooming in on the one of the plurality of swimmers in distress. 
	However, Amano teaches displaying ([0003], e.g., displays) a video image ([0003], e.g., imaged) on a display based on the determined location ([0003], e.g., in accordance with the position) by zooming in ([0003], e.g., zoom and enlarged) on the one of the plurality of swimmers in distress. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Amano before him/her to modify the drowning early warning system of Yau with the teaching of above-water monitoring of swimming pools of Amano with a motivation to increase accuracy of the monitoring and/or quick understanding of the situation.

	2.	Claims 3, 6 - 9, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Amano, and further in view of Puls et al., US 2009/0280705 A1 (hereinafter Puls).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz and Amano does not explicitly teach the alarm indication includes displaying a location of the swimmer in distress on the display. 
	However, Puls teaches the alarm indication includes displaying a location of the swimmer in distress on the display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz and Amano does not explicitly teach providing a sensor to provide additional swimming status data of the plurality of swimmers, and analyzing the additional swimmer status data to further determine when any one of the plurality of swimmers is in distress, wherein the alarm indication is triggered only when both the analysis of the swimming status data shows the one of the plurality of swimmers is in distress and the additional swimming status data also shows that the one of the plurality of swimmers is in distress. 
	However, Puls teaches providing a sensor ([0068], e.g., pulse sensor) to provide additional swimming status data of the plurality of swimmers, and analyzing the additional swimmer status data to further determine when any one of the plurality of swimmers is in distress ([0065], e.g., drowning), wherein the alarm indication is triggered only when both ([0073], e.g., (A), (B), (D) and (E) and [0076], e.g., (A), (B), (D) and (E)) the analysis of the swimming status data shows the one of the plurality of swimmers is in distress and the additional swimming status data also shows that the one of the plurality of swimmers is in distress. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 6. 
	Yau as modified by Goetz and Amano does not explicitly teach said sensor includes a sensor configured generate the additional swimmer status data including biometric data from the swimmer. 
	However, Puls teaches said sensor includes a sensor configured generate the additional swimmer status data including biometric data from the swimmer ([0068], e.g., pulse sensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Yau as modified by Goetz and Amano does not explicitly teach said biometric data includes a heart rate of the swimmer. 
	However, Puls teaches said biometric data includes a heart rate of the swimmer ([0068], e.g., pulse sensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Yau as modified by Goetz and Amano does not explicitly teach said biometric data includes data about the breathing of the swimmer. 
	However, Puls teaches said biometric data includes data about the breathing of the swimmer ([0058], e.g., breathing sensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 7. In addition, Yau further discloses said sensor is configured to detect a motion (p. 19, l. 23 – p. 20, l. 10, e.g., motion and p. 21, l. 11 – p. 22, l. 2, e.g., motion and movement) of the swimmer. 

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz and Amano does not explicitly teach said sensor is configured to detect when at least a portion of the swimmer is below water. 
	However, Puls teaches said sensor is configured to detect when at least a portion of the swimmer is below water ([0067], e.g., detects whether the person is located in the water).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 13. 
	Yau as modified by Goetz and Amano does not explicitly teach the alarm indication includes displaying a location of the swimmer in distress on the display. 
	However, Puls teaches the alarm indication includes displaying a location of the swimmer in distress on the display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	3.	Claims 4, 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Amano, and further in view of Ales III et al., US 2009/0326417 A1 (hereinafter Ales III).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yau further discloses the step of analyzing the swimmer status data to individually track each one of the plurality of swimmers in the swimming area includes the steps of: tracking (p. 15, ll. 14-28, e.g., tracked) a location (p. 14, ll. 5-12, e.g., position and p. 15, l. 14- p. 16, l. 15, e.g., position) of each one of the plurality of swimmers. 
	Yau as modified by Goetz and Amano does not explicitly teach tracking an activity level of each one of the plurality of swimmers. 
	However, Ales III teaches tracking an activity level ([0045], e.g., activity) of each one of the plurality of swimmers. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Ales III before him/her to modify the drowning early warning system of Yau with the teaching of multifunctional monitoring device for absorbent articles of Ales III with a motivation to provide an assistance with minimum delay by taking advantage of immediately recognizing a physical activity event when it happens.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz and Amano does not explicitly teach the step of analyzing the swimmer status data to determine when any of the plurality of swimmers is in distress includes the steps of: detecting when the activity level of any one of the plurality of swimmers transitions from an active state to an inactive state, and determining that the one of the plurality of swimmers is in distress based on said transition. 
	However, Ales III teaches the step of analyzing the swimmer status data to determine when any of the plurality of swimmers is in distress includes the steps of: detecting when the activity level of any one of the plurality of swimmers transitions ([0045], e.g., changes in this property) from an active state ([0045], e.g., active) to an inactive state ([0045], e.g., stationary), and determining that the one of the plurality of swimmers is in distress based on said transition ([0045], e.g., determine, N.B., determining distress is disclosed by another reference already).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Ales III before him/her to modify the drowning early warning system of Yau with the teaching of multifunctional monitoring device for absorbent articles of Ales III with a motivation to provide an assistance with minimum delay by taking advantage of immediately recognizing a physical activity event when it happens.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yau further discloses tracking (p. 15, ll. 14-28, e.g., tracked) a location (p. 14, ll. 5-12, e.g., position and p. 15, l. 14- p. 16, l. 15, e.g., position) of each one of the plurality of swimmers using the swimmer status data. 
	Yau as modified by Goetz and Amano does not explicitly teach tracking an activity level of each one of the plurality of swimmers using the swimmer status data, analyzing the swimmer status data to determine when any one of the plurality of swimmers is in distress by detecting when the activity level of any one of the plurality of swimmers transitions from an active state to an inactive state. 
	However, Ales III teaches tracking an activity level ([0045], e.g., activity) of each one of the plurality of swimmers using the swimmer status data, analyzing the swimmer status data to determine when any one of the plurality of swimmers is in distress by detecting when the activity level of any one of the plurality of swimmers transitions ([0045], e.g., changes in this property) from an active state ([0045], e.g., active) to an inactive state ([0045], e.g., stationary).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Ales III before him/her to modify the drowning early warning system of Yau with the teaching of multifunctional monitoring device for absorbent articles of Ales III with a motivation to provide an assistance with minimum delay by taking advantage of immediately recognizing a physical activity event when it happens.

	As for claim 19, the claim recites a method of the method of claim 14, and is similarly analyzed.

	4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Amano, Puls, and further in view of Pierson et al., US 2008/0266118 A1 (hereinafter Pierson).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Yau as modified by Goetz, Amano, and Puls does not explicitly teach said biometric data includes a temperature of the swimmer. 
	However, Pierson teaches said biometric data includes a temperature of the swimmer ([0034], e.g., body temperature).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, Puls, and Pierson before him/her to modify the drowning early warning system of Yau with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).

	5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Amano, Ales III, and further in view of Puls.

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. 
	Yau as modified by Goetz, Amano, and Ales III does not explicitly teach the step of displaying a location of the swimmer in distress on the display. 
	However, Puls teaches the step of displaying a location of the swimmer in distress on the display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, Ales III, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	6.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Amano, and further in view of Paul et al., US 2009/0082831 A1 (hereinafter Paul).

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Yau as modified by Goetz and Amano does not explicitly teach determining that the one of the plurality of swimmers is in distress includes the step of detecting that the one of the plurality of swimmers is gasping for breath. 
	However, Paul teaches determining that the one of the plurality of swimmers is in distress includes the step of detecting that the one of the plurality of swimmers is gasping for breath ([0168], e.g., gasping, or other noise is detected).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Paul before him/her to modify the drowning early warning system of Yau with the teaching of vestibular stimulation system of Paul with a motivation to increase accuracy of the monitoring.

Response to Arguments
Applicant 's arguments filed 8/14/20 have been fully considered but they are not persuasive.
	The applicant argues with respect to claims 1, 14, and 19 that Yau merely shows the general video to an expert, without any suggestion of the location of the swimmer in distress, hence, the combination fails to teach any ability to identify the actual location of the swimmer in distress in a manner allowing the video display to zoom on that swimmer. Examiner respectfully disagrees. First, the limitation of “to identify” is intended use, thus it has no patentability weight in this case. Second, even if there is a weight, the definition of “identify” is “to have or assert an identity of a specified kind,” and in this case, identifying the distressed swimmer and the swimmer’s location is taught by Yau because the swimmer is identified as a kind of person drowning. Applicant further argues that the combination does not provide an actual location of the swimmer, the claim languages do not have such a limitation, thus the argument is not based on the claim language.
	Applicant argues that Amano is not analogous art. Examiner respectfully disagrees. As both are in video processing technology area, they are in the same field of endeavor, thus, they are analogous arts. Applicant further argues that the motivation is improper. Examiner respectfully disagrees. First, Applicant argues that Office Action improperly assumes that all of these references are before the inventor. A person having ordinary skill would have ability to search prior art, thus the references would be available to the person, therefore, assuming the references are available before the person is not an improper assumption. Applicant then argues that accuracy of monitoring is not the issue being addressed, and hence the motivation is improper, therefore reference is not analogous art. Applicant is conflating two difference issues here: analogous art and motivation, which are independent each other. As Applicant argues on the nonanalogous issue, as discussed above, they address same issue of video processing, thus, they are analogous arts. Although Applicant states that “accuracy of monitoring is not the issue being addressed, and hence this motivation is improper,” the motivation does not necessarily relate to the issue being addressed. Rather, properness of the motivation is whether motivation provides benefit of combining references. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation.” MPEP 2144.05 II. A. Since increasing accuracy provides benefit, the motivation is proper.
	Applicant argues that Ales III is non-analogous art. Examiner respectfully disagrees. Ales III is analogous art because both address the same problem of tracking activity of a person. Applicant argues that Office Action improperly assumes that all of these references are before the inventor. A person having ordinary skill would have ability to search prior art, thus the references would be available to the person, therefore, assuming the references are available before the person is not an improper assumption. Although Applicant argues that finding such references must be related to the skill in the art and motivated by the specific problems to be solved, Applicant does not provide an authority for such a statement, and it is false. Rather MPEP states that “there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the reference themselves.” MPEP 2144 II. The fact that the motivation is not found in prior arts does not necessarily mean the motivation must be from the Applicant’s specification since the motivation may come from Examiner’s “employing common sense,” and the “use of common sense does not require a ‘specific hint or suggestion in a particular reference.’” MPEP 2141. Then, Applicant argues that the motivation is not solved by the combination. Although Applicant argues that Office Action does not indicate how Ales III reduces delay, the motivation is proper because the teaching of recognizing the physical activity change would be used to provide an assistance and the providing assistance can be performed with a reduced delay as presented in the Office Action. 
	Applicant argues that Goetz is non-analogous art. Examiner respectfully disagrees. Goetz is analogous art because both address the same problem of transmitting data. Applicant argues that Office Action improperly assumes that all of these references are before the inventor. A person having ordinary skill would have ability to search prior art, thus the references would be available to the person, therefore, assuming the references are available before the person is not an improper assumption. Then, Applicant argues that the motivation is not the problem that inventor concerned. Applicant is conflating the problem to solve and the motivation. As described above, the reference has the same problem of transmitting data. The motivation is why a person having ordinary skill in the art would combine references, and it does not matter whether the inventor concerns or not. The two issues must be separated.
	Applicant's other arguments, filed 8/14/20, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 23 is a duplicate of claim 22, thus, it is meaningless to have two same claims in an application.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Lahyani, US 2014/0292543 A1, discloses multidimensional system for monitoring and tracking states and conditions. 
        2.    US 2007/0247307 A1 discloses a child tracking system that includes a transmitting device integrated into an adhesive bandage and a portable receiver device. 
        3.    US 2010/0030482 A1 discloses wearable device for monitoring and providing real-time feedback about a swimmer's body motion and performance, in particular, body orientation and forward speed, is provided. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485